Citation Nr: 1402553	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-25 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating, greater than 20 percent for degenerative disc disease of the lumbar spine with bilateral radiculopathy.

2.  Entitlement to an increased rating for service-connected residuals of lipoma removal from the left posterior upper back, to include the issue of the propriety of a reduction from 10 percent to zero percent, effective October 1, 2010.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1983 to July 1987.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a November 2011 decision, the RO denied entitlement to service connection for a cervical spine disorder and denied entitlement to an increased rating for degenerative disc disease of the lumbar spine.  The RO also proposed to reduce the Veteran's 10 percent rating for residuals of lipoma removal from the left posterior upper back.  

The Veteran appealed from the foregoing denials and reduction, and in so doing also indicated that symptoms at the site of the lipoma removal had become worse.  The Board finds that the Veteran thus reasonably raised the issue of entitlement to an increased rating - an issue the RO addressed in a January 2011 statement of the case sent to the Veteran while simultaneously citing to regulations addressing a rating reduction.  The Board finds that both the issue of entitlement to an increased rating as well as the rating reduction related to residuals of lipoma removal issue are currently before the Board.  Furthermore, the Veteran's representative, in arguments made in October 2012 and November 2013, has also recognized and addressed both issues. 
 
In his December 2009 notice of disagreement the Veteran requested a hearing before a member of the Board.  However, in subsequent submissions, including on his February 2011 VA Form-9 Substantive Appeal, he affirmatively indicated that he "[did] not want a BVA hearing."  The Board concludes that the Veteran effectively withdrew his request for a hearing.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include records relating to the immediate appeals, such as VA treatment records and arguments from the Veteran's representative.  These documents are considered to be part of the claims file, and as such have been considered as part of the present appeals 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 16, 2009, degenerative disc disease of the lumbar spine with bilateral radiculopathy was productive of flexion of the thoracolumbar spine of greater than 30 degrees, but not objective neurologic symptomatology.

2.  Since June 16, 2009, degenerative disc disease of the lumbar spine with bilateral radiculopathy has been productive of flexion of the thoracolumbar spine of less than 30 degrees, but not ankylosis and not objective neurologic symptomatology.

3.  The July 2009 decision, which reduced the Veteran's rating for residuals of lipoma removal from the left posterior upper back from 10 percent to zero percent, effective October 1, 2010, did not consider required regulatory provisions and denied the Veteran due process.

4.  Throughout the rating period on appeal, residuals of lipoma removal from the left posterior upper back have been productive of pain, but no additional disabling effects.

5.  The Veteran did not sustain a disease or injury related to the cervical spine in service.  A cervical spine disorder is not related to service, or a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with bilateral radiculopathy were not met or more nearly approximated prior to June 16, 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for a rating of 40 percent for degenerative disc disease of the lumbar spine with bilateral radiculopathy have been met since June 16, 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5243 (2013).

3.  The July 2010 decision reducing an evaluation for residuals of lipoma removal from the left posterior upper back from 10 percent to zero percent is void ab initio, and the criteria for restoration of the 10 percent rating for this disability are met, effective October1, 2010.  38 C.F.R. §§ 3.105, 3.344 (2013).

4.  The criteria for a rating in excess of 10 percent for residuals of lipoma removal from the left posterior upper back have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7804 (2013).

5.  A cervical spine disorder was not incurred in service, may not be presumed to have been incurred therein, and was not proximately caused or aggravated by a service-connected disease or disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Degenerative Disc Disease of the Lumbar Spine

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for degenerative disc disease of the lumbar spine with bilateral radiculopathy in a rating decision of December 2007.  An appeal of the initial rating is not before the Board; rather the Veteran seeks in increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as the evidence discussed below shows, the degenerative disc disease of the lumbar spine with bilateral radiculopathy has significantly changed during the period on appeal such that a staged rating is warranted. 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  

In the November 2011 decision on appeal, the Veteran's 20 percent rating was continued, as effective December 30, 2005.  The Veteran's low back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5243 for intervertebral disc syndrome.  DC 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a (2013).

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating on evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes also provides a 20 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Note (1) to DC 5243 provides that, for purposes of ratings under this Code, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board finds that the Veteran's service-connected degenerative disc disease of the lumbar spine with bilateral radiculopathy has been 40 percent disabling since June 16, 2009, but that a rating in excess of 20 percent is not warranted prior to that date.

On VA examination in November 2007, the Veteran complained of numbness, paresthesias, stiffness, spasms, and pain.  Flare ups occurred every one to two months had lasted three to seven days.  The Veteran had had no incapacitating episodes in the prior 12 months.  The Veteran had flexion to 60 degrees, with pain beginning at 45 degrees of motion, but no additional limitation of motion on repetitive use.  Radiographic imaging showed spondylosis and disc disease.  On VA examination in April 2009 the Veteran endorsed stiffness, spasms, and pain, as well as "catching" in the low back with pain radiating down the right leg.  Flexion was to 66 degrees, without objective evidence of pain on motion.  With repetitive use, range of motion was reduced to 60 degrees due to pain.  There had been no incapacitating episodes referable to the Veteran's low back.

The foregoing evidence shows that the Veteran's forward flexion was not functionally limited to less than 30 degrees of motion, even when considering such factors as pain, fatigability, and weakness.  Nonetheless, on VA examination in June 2009, the Veteran had forward flexion only to 25 degrees, further reduced to 23 degrees after repetitive use, and no incapacitation episodes.  Forward flexion limited to 30 degrees or less warrants a 40 percent evaluation, 38 C.F.R. § 4.71a, and thus the Board finds that such an evaluation should be granted effective the date of the Veteran's June 2009 VA examination.  VA treatment in April 2013 indicated that the Veteran was experiencing worsening low back pan "in the last few months," however there is no indication that such pain resulted in ankylosis.  Furthermore, a May 2013 VA treatment note referred to the Veteran's worsening symptoms as only an acute exacerbation following a lifting injury.

The Board has considered whether an evaluation of greater than 40 percent is warranted, and finds that such an evaluation is not warranted at any time throughout the period on appeal.  Specifically, that the Veteran has any motion of the spine at all demonstrates that the lumbar spine is not ankylosed, and thus neither 50 nor 100 percent evaluations are warranted under DC 5243.  Additionally, because the evidence reflects that the Veteran has had no incapacitating episodes referable to service-connected intervertebral disc syndrome, a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is also not warranted.

The record reflects that the Veteran has been diagnosed with bilateral radiculopathy associated with service-connected degenerative disc disease of the lumbar spine.  For claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2013).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2013); see 38 C.F.R. § 4.124 (2013).

Here, on VA examination in November 2007 the Veteran endorsed moderate radiating pain, though reflexes and muscle tone of the lower extremities were normal.  VA examination in April 2009 was essentially the same, however at that time the Veteran had developed hypoactive bilateral ankle jerk reflexes and Lasegue's sign was positive bilaterally.  Nonetheless, the Veteran's gait was normal.  On examination two months later, in June 2009, neurologic examination of the lower extremities was entirely normal, with normal reflexes, sensation, and no Lasegue's sign.

Based on the foregoing the Board the Board finds that a separate rating for neurologic symptoms is not warranted.  Specifically, Note 1 to the General Rating Formula for Diseases and Injuries of the Spine directs the evaluation of "any associated objective neurologic abnormalities." 38 C.F.R. § 4.71a (emphasis added).  The Veteran has endorsed subject complaints of pain, and while some objective signs abnormalities were seen on VA examination in April 2009, just two months later, in June 2009, there were again no objective signs of neurologic symptomatology.  Accordingly, the Board finds that the overall disability picture reflects that a separate rating for neurologic symptomatology is not warranted throughout the period on appeal.

All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Propriety of the Reduction in Evaluation for Residuals Lipoma Removal from the Left Posterior Upper Back

In November 2008, the RO granted the Veteran a 10 percent rating for residuals of lipoma removal from the left posterior upper back.  The Veteran underwent VA examination in November 2009 and based on findings at that examination the RO proposed to reduce the Veteran's evaluation to a noncompensable rating.

Generally, reexaminations disclosing improvement, physical or mental, in a service-connected disability will warrant reduction in rating.  See 38 C.F.R. § 3.344(c) (2013).  Three questions must be addressed in determining whether a rating reduction was warranted by the evidence.  Brown v. Brown , 5 Vet. App. 413, 420 (1993).  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421. 

Here, the procedural safeguards relating to a rating reduction have not been met.  Specifically, when a reduction in evaluation is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In this case, the RO's November 2009 notification to the Veteran of the proposed reduction, indicated that the Veteran's rating for his residuals of lipoma removal from the left posterior upper back was to be reduced from 10 to zero percent, and the reasons for the proposed reduction - that the rated scaring was non-painful, well healed, and superficial - were discussed. 

However, a review of the RO's July 2010 decision, the January 2011 statement of the case (SOC), and the February 2012 supplemental statement of the case (SSOC), shows that the RO appears to have essentially analyzed the issue of reduction of the 10 percent rating as a claim for an increased rating.  Specifically, although the SOC listed the provisions at 38 C.F.R. § 3.105, the RO's analyses in its July 2010 decision and January 2011 SOC, simply discuss the rating criteria used to rate the residual disability at issue.  The RO c failed to provide the provisions of 38 C.F.R. 
§ 3.344, much less analyze the pertinent facts or apply them to the controlling regulation.  Of particular note, its analysis did not discuss the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Id.; Brown.  Meanwhile, the subsequent SSOC did not discuss the reduction issue whatsoever, but rather discussed only the matter of the Veteran's current rating.  In summary, the Board finds that the RO's analysis was not in compliance with 38 C.F.R. § 3.344 or Brown.

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i.e., at their inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277   (1992); Brown v. Brown, 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision).

Since the rating decision that accomplished the reduction of the 10 percent evaluation at issue did not properly apply the provisions of 38 C.F.R. § 3.344, the reduction is void.  The appropriate remedy in this case is a restoration of the 10 percent evaluation effective on the date of the reduction.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction). 

The Board finds that the Veteran's 10 percent evaluation was improperly reduced, and that the 10 percent evaluation for the Veteran's residuals of lipoma removal from the left posterior upper back should be restored.  Accordingly, the Board finds that restoration of the 10 percent evaluation for residuals of lipoma removal from the left posterior upper back, effective October 1, 2010, is warranted.


Increased Rating for Residuals of Lipoma Removal from the Left Posterior Upper Back 

In the Veteran's December 2009 notice of disagreement with the RO's proposed rating reduction, he indicated that his left shoulder skin disability had become worse.  In its July 2010 decision the RO implicitly denied the claim for an increased rating when it reduced his rating from 10 percent to zero percent, and the Veteran effectively perfected an appeal from the rating assigned.  The Veteran now contends that his post-surgical shoulder scar is painful.

The Veteran's residuals of lipoma removal from the left posterior upper back, which has been rated as 10 percent disabling effective May 29, 2008, is rated under 38 C.F.R. § 4.118, DC 7804.  Under this Code, a 10 percent rating is provided for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2013).

As a schedular rating greater than 10 percent is not available under DC 7804, the Board has considered whether a higher rating may be available under another Code.  In this case, no other Code is applicable to the Veteran's residuals of lipoma removal from the left posterior upper back.  Specifically, the DC 7800 relates to scaring of the head, face or neck; DC 7801 relates to burn scars, and DC 7802 relates that scars which are nonlinear.  

On VA examination in November 2009, the Veteran's residual of lipoma removal from the left posterior upper back was described as a linear surgical scar on the upper left back area of the trapezius, with no disabling effects.  The evidence thus shows that none of the foregoing Codes are potentially applicable.  Under DC 7805 scars, including linear scars, which are otherwise rated under DCs 7800, 7801, 7802, or 7804, are also to be rated based on any disabling effects not provided for by DCs 7800-7804.  Again, the evidence shows that the Veteran has no additional disabling effects referable to residuals of lipoma removal from the left posterior upper back.

Accordingly, the Board concludes that the Veteran's residuals of lipoma removal from the left posterior upper back have been 10 percent disabling throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is warranted for degenerative disc disease of the lumbar spine with bilateral radiculopathy or residuals of lipoma removal from the left posterior upper back.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disabilities at issue on the basis of limitation of motion and associated neurologic symptoms (in the case of degenerative disc disease of the lumbar spine with bilateral radiculopathy), and pain with additional functional limitations (in the case of residuals of lipoma removal from the left posterior upper back).  Thus, the demonstrated manifestations - namely limitation of motion of the lumbar spine, and painful linear scar of the left shoulder - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's degenerative disc disease of the lumbar spine with bilateral radiculopathy and residuals of lipoma removal from the left posterior upper back, and referral for consideration of an extra-schedular evaluation is not warranted.

Service Connection for Cervical Spine Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran contends that a cervical spine disorder is related to service-connected lipoma removal and service-connected degenerative disc disease of the lumbar spine.  During his June 2009 VA examination, the Veteran stated that he believed that a nerve had been cut during the removal of a lipoma on his left shoulder, though he indicated that neck pains had begun only in 2007.

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2013).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Board finds that the Veteran's cervical spine disorder is not related to service or a service-connected disease or injury.  Service treatment records do not reflect complaints or treatment referable to the currently claimed cervical spine disorder, however the Veteran has not endorsed an in-service injury to the neck.

Radiographic imaging in June 1991 shows that the Veteran's cervical spine was negative for any disorder, however October 1993 x-ray imaging revealed narrowing of the C6-7 interspace with local degenerative arthritis.  In August 2001and March 2003 private radiographic imaging showed hypertrophic spondylosis of the lower cervical spine, mainly involving C5, C6 and C7.  The Veteran complained of pain in his neck in February 2006, just prior to a right shoulder arthroscopy.  The record reflects some upper extremity radicular symptoms beginning about 2008, and in April 2009 the Veteran was diagnosed with mild slowing of the left ulnar motor nerve across the elbow, and subsequent VA treatment records show radicular symptoms continuing to the present day and associated with the cervical spine.

In April 2008 the Veteran stated that his current upper thoracic pain began two years prior following lipoma surgery - again, this is his primary contention.  On VA examination in June 2009, following an extensive review of the claims file, the examiner concluded that there was "no anatomic connection between [the Veteran's] lipoma excision and his cervical spine condition."  The examiner noted the gap in time between the excision and the Veteran's first endorsement of neck pain, in addition to noting that the excision was a soft-tissue procedure while the Veteran's current cervical spine disorder involves bony discs and cartilage.  The examiner finally concluded that the current cervical spine disorder was the result of gradual deterioration from microtrauma, not an acute episode such as surgery.  With regard to the question of whether there was a relationship between the Veteran's service-connected low back injury and his cervical spine disorder, the examiner again answered that there was no such connection. 

While the Veteran has contended that there is a connection between the claimed disorder and a service-connected disability, this is a complex medical determination that the Veteran is not competent to make.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus his contention is of no probative value.  Of great probative value, however, is the conclusion of the June 2009 VA examiner who not only indicated that the Veteran's cervical spine disorder was not related to either degenerative disc disease of the lumbar spine with bilateral radiculopathy or residuals of lipoma removal from the left posterior upper back, but also described the likely cause of his cervical spine disorder - gradual deterioration due to microtraumas.

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in March and April 2009, prior to the initial adjudication of the increased rating claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in November 2009, June 2009, April 2009, July 2008, and November 2007 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While not all of the foregoing VA examiners were provided the Veteran's claims file for review, accurate histories were elicited from the Veteran regarding degenerative disc disease of the lumbar spine, residuals of lipoma removal from the left posterior upper back, and the claimed cervical spine disorder.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A higher rating in excess of 20 percent for degenerative disc disease of the lumbar spine with bilateral radiculopathy prior to June 16, 2009 is denied.

A rating of 40 percent, and no higher, for degenerative disc disease of the lumbar spine with bilateral radiculopathy, effective June 16, 2009 is granted.

Restoration of the 10 percent disability evaluation for residuals of lipoma removal from the left posterior upper back is granted effective October 1, 2010.

A rating in excess of 10 percent for residuals of lipoma removal from the left posterior upper back, is denied. 

Service connection for a cervical spine disorder is denied.


REMAND 

Entitlement to TDIU

During a VA examination in August 2009, the Veteran stated that he was unemployed due to low back pain.  Based on this statement, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has been reasonably raised by the record as part of the Veteran's claim for an increased rating for degenerative disc disease of the lumbar spine with bilateral radiculopathy.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, a VA examination should be conducted to help determine whether the Veteran's service-connected disabilities caused him to be unable to secure and follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination related to TDIU.  The Veteran's VA claims folder should be made available to the examiner for review in connection with the examination. 

On examination, the VA examiner should state whether, irrespective of limitations as a result of non-service-connected disorders, it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation only as a result of a service-connected disability or disabilities.

2.  After completing all indicated development above, readjudicate the claim for TDIU.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


